DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 5 and 9 each contain multiple views, and as such should have each view identified by the same number followed by a capital letter (see MPEP 608.02(u)(1))
Figs. 10-13 are improperly shaded (see MPEP 608.02(V)(m))  
Figs. 2A-2C, 11-13 show exploded views, and as such require the separated parts to be embraced by a bracket or have connecting lines (see MPEP 608.02(V)(h)(1))  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities: 
Claim 8 line 3 recites “the an interface” and is suggested to read --an interface-- in order to be grammatically correct.  
Claim 15 line 7 recites “inner perimeter” and is suggested to read --the inner perimeter-- in order to have proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a securing mechanism…being configured…seal the filter around the user’s face” in claim 1 lines 13-17 and “a second securing portion…configured…secure the filter” in claim 12 lines 7-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification page 14 lines 2-3 and page 15 lines 20-23, the “securing mechanism” of claim 1 and the “securing portion” of claim 12 are each being interpreted as a strap, or an equivalent thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “wherein the mask shell: has an inner perimeter defining an opening through the mask shell” in lines 1-2 is confusing, as it is unclear whether this is meant to be the same as “a mask shell having an inner periphery defining a central opening” previously claimed in claim 1. 
Regarding claim 12, the limitation “a second securing portion” in line 7 is confusing, as a first securing portion has not been claimed, and thus it is unclear as to whether there is meant to be one or two securing portions. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US 6,173,712 B1) in view of Mulchi (US 4,064,876), Schumacher (US 2015/0034098 A1), and Torbenson (US 2012/0247474 A1).
Regarding claim 1, Brunson discloses an apparatus (mask) (Figs. 1, 8-9; abstract) comprising: 
a filter (second portion 42 made of breathable filter media) (Figs. 8-9; col. 7, lines 1-13) configured and arranged to conform to a user's face and to filter air while conformed to the user's face (second portion 42 can be made of pleats to conform to a user’s nose and mouth; second portion 42 filters aerosols from the air inhaled) (Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13); 
a mask shell (first inner portion 40 with border 46) (Figs. 8-9; col. 7, lines 1-13) having an inner periphery defining a central opening (first inner portion 40 has an inner periphery to define a space or opening for the seal 70) (Figs. 8-9; col. 7, lines 1-13), the mask shell being configured and arranged to: conform to the user's face with the filter held against the user's face (first inner portion 40 shapeable around the face of the wearer to ensure tight fit and holds the second portion 42 on the user’s face) (Figs. 8-9; col. 7, lines 1-13), with the inner periphery of the mask shell extending around a perimeter region of the filter (inner periphery of first inner portion 40 extends around the second portion 42) (Figs. 8-9; col. 7, lines 1-13) with a central portion of an outer surface of the filter being exposed via the opening and permitting air to pass between an ambient environment in contact with the filter and the user's nose and mouth via the filter (center of second portion 42 is not covered by the first inner portion 40 thus being exposed to the ambient environment and allows for air to flow in both directions through it for a user to breathe through their nose and mouth) (Figs. 8-9; col. 7, lines 1-13); 
and seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at the perimeter region of the filter (first inner portion 40 forms a tight fit on the user’s face around the nose and mouth, and as it is connected to the second portion 42 around its periphery by seal 70 it would also apply pressure to that portion when pulled tight on the face) (Figs. 8-9; col. 7, lines 1-13); 
and a securing mechanism including first and second opposing portions connected to respective sides of the mask shell (two ends of strap 17 in Fig. 8 connected to either side of the first inner portion 40, or alternatively two ends of a strap 16 of 18 in Fig. 9 connected to either side of the first inner portion 40), the securing mechanism being configured and arranged to seal the filter around the user's nose and mouth, by utilizing the user's head for applying a securing force to the filter via the respective sides of the mask shell, with the respective sides being positioned on opposing sides of the user's face, in a direction toward the user's face (strap works in conjunction with the border 46 of first inner portion 40 to ensure a tight fit and helping seal 70 to function to seal the second portion 42 around the user’s nose and mouth by holding the mask tight against the user’s face, the strap utilizing the head to pull the mask on either side of the mask in a direction towards the face) (Figs. 8-9; col. 6, lines 15-32, 45-49; col. 7, lines 1-13).
Brunson does not teach the mask shell having an elastic material; the securing mechanism being configured and arranged with the elastic material to seal the filter around the user's nose and mouth.
However, Mulchi teaches a mask with a filter (Mulchi; abstract) wherein the mask shell having an elastic material (mask 1 made from material with elastic qualities) (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson mask shell to include an elastic material, as taught by Mulchi, for the purpose of ensuring the mask provides an appropriate seal about the face (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
With this modification, the modified Brunson device would thus teach the securing mechanism being configured and arranged with the elastic material to seal the filter around the user's nose and mouth (Brunson strap 17 or alternatively straps 16, 18 work with first inner portion 40, now modified by Mulchi such that the first inner portion 40 is made of an elastic material, to create a tight fit of the mask on the user’s face, thereby also ensuring the seal 70 is pulled against the face such that it seals the second portion 42 around the user’s nose and mouth) (Brunson; Figs. 8-9, col. 6 lines 15-32 and 45-49, col. 7 lines 1-13; Mulchi, Figs. 1 and 7, col. 3 lines 60-68).
Brunson does not teach and the securing mechanism including first and second couplers respectively coupled to the first and second opposing portions.
However, Schumacher teaches an air filtration mask (Schumacher; abstract) including the securing mechanism including first and second couplers respectively coupled to the first and second opposing portions (each end of the strap 364 has a corresponding quick connect latch 376; alternatively, the couplers can be a respective adjustment piece 366 with connection cord 360 on each side of the mask) (Schumacher; Figs. 9-11B; para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson device such that the securing mechanism includes first and second couplers respectively coupled to the first and second opposing portions, as taught by Schumacher, for the purpose of allowing the length of the straps or securing portion to be adjusted, as well as for the purpose of making the mask easy to put on or remove and eliminating the need to bring straps over the head of the wearer (Schumacher; Figs. 9-11B; para. [0062]).
Brunson does not teach the filter positioned between the mask shell and the user's face.
However, Torbenson teaches a mask-type apparatus (Torbenson; abstract) wherein the filter positioned between the mask shell and the user's face (filter 620 couples to inside of a mask shell 610 with fasteners 530; filter 620 is thus between the user’s face and the mask shell 610) (Torbenson; Fig. 6; para. [0024]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson device to include fasteners 530 such that the filter is positioned between the mask shell and the user's face, as taught by Torbenson, for the purpose of enabling the filter to be removed and replaced (Torbenson; abstract).
Regarding claim 2, the modified Brunson teaches wherein the second coupler is separate from the first coupler and configured and arranged to move independently of the first coupler (the corresponding quick connect latches 376 can be disconnected from each other, and thus independently movable relative to each other; alternatively, the respective adjustment pieces 366 with connection cords 360 on each side of the mask are separated by strap 364 and latches 376, and can be moved independently of each other) (Schumacher; Figs. 9-11B; para. [0062]), the first and second couplers being configured and arranged to apply the securing force in different directions relative to one another (the corresponding quick connect latches 376 would have their respective straps 364 apply the pulling force in opposite directions on either side of the head when connected to each other; alternatively, the respective adjustment pieces 366 with connection cords 360 on each side of the mask pull on the mask in different directions) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 3, the modified Brunson teaches wherein the second coupler is separate from the first coupler (respective adjustment pieces 366 with connection cords 360 on each side of the mask are separated by strap 364 and latches 376, and can be moved independently of each other) (Schumacher; Figs. 9-11B; para. [0062]), the first and second couplers connecting the securing mechanism to the mask shell and being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism (cords 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 4, the modified Brunson teaches wherein the first and second couplers are configured and arranged for attaching and detaching the securing mechanism to the mask shell (cord 360 could be unlooped or disconnected from the mask, thereby disconnecting the straps 364 from the mask at base strap studs 320A, 320B with a hole 361
and/or strap adjustment piece 366 with an opening 368) (Schumacher; Fig. 9; para. [0062]).
Regarding claim 5, the modified Brunson teaches wherein at least one of the first and second couplers includes a first portion connected to the securing mechanism (strap adjustment piece 366 connected to strap 364) (Schumacher; Fig. 9) and a second portion connected to the mask shell (cords 360 connect to the mask) (Schumacher; Fig. 9), the first and second portions being configured and arranged to connect the mask shell to the securing mechanism by detachably engaging with one another (cord 360 is looped through strap
adjustment piece 366 opening 368 when connecting the mask to the straps 364; cord 360 could be unlooped or disconnected from the strap adjustment piece 366 with an opening 368)
(Schumacher; Fig. 9; para. [0062)]).
Regarding claim 6, the modified Brunson teaches wherein each of the first and second couplers is configured and arranged to provide respective degrees of freedom that provide forces in different directions that respectively provide different securing forces upon the mask and the user's face (cords 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions, thus allowing them to provide different forces upon the mask or user’s face) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 7, the modified Brunson teaches wherein the mask shell has an open region having a perimeter (first inner portion 40 has a perimeter along the border 46, inside of which is an open region between the border 46 and seal 70; alternatively, the open region can be the area of mask shell in which there is space for seal 70 and/or second portion 42) (Brunson; Figs. 8-9) that, when secured to the user's face, exposes an exterior surface region of the filter that is over the user's nose and mouth (when on the face, the exterior surface of the second portion 42 over the nose and mouth is exposed) (Brunson; Figs. 8-9), with an interior surface region of the filter in contact with the user's face (there is no structure preventing the user’s nose and mouth from contacting the second portion 42; second portion 42 can be made of pleats to conform to a user’s nose and mouth, thus the interior surface of second portion 42 can contact the user’s face) (Brunson; Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13).
Regarding claim 11, as best understood, the modified Brunson teaches the invention as previously claimed, including wherein the mask shell: has an inner perimeter defining an opening through the mask shell (first inner portion 40 with border 46 has an inner periphery to define a space or opening for the seal 70; alternatively, the seal 70 has an inner perimeter defining an opening or space for second portion 42) (Brunson; Figs. 8-9; col. 7, lines 1-13), has a reinforced portion adjacent the inner perimeter (seal 70 is adjacent to the first inner portion 40 inner perimeter; alternatively, the inner perimeter of seal 70 is adjacent to the rest of the seal 70) (Brunson; Figs. 8-9; col. 7, lines 1-13) and having a snap fastener configured to couple to the filter (Torbenson filter 620 couples to inside of a mask shell 610 with fasteners 530, which can be snap-types) (Torbenson; Fig. 6; para. [0049]), and is configured to, with the filter coupled to the snap fastener (Brunson second outer portion 42 coupled to the first inner portion 40 by way of Torbenson snaps) (Brunson, Figs. 8-9, col. 7 lines 1-13; Torbenson, Fig. 6, para. [0049]), secure the filter to the user's face with the inner perimeter extending around the user's nose and mouth while an outer surface of the filter is exposed via the opening defined by the inner perimeter with the filter covering the user's nose and mouth (Brunson first inner portion 40 inner perimeter/seal 70 inner perimeter is around the user’s nose and mouth while the second outer portion 42 outer surface, also covering the nose and mouth, is exposed via the opening through first inner portion 40/seal 70) (Brunson; Figs. 8-9; col. 7, lines 1-13), but does not teach a breathable portion beyond the reinforced portion, in which the reinforced portion lies between the inner perimeter and the breathable portion, and in which the breathable portion lies between the reinforced portion and the securing mechanism.
However, Torbenson further teaches including a breathable portion (mask shell has openings 124, 125 on either side with a mesh-type structure therein) (Torbenson; Figs. 1A-B, 6-7; para. [0025]; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson mask shell first inner portions 40 to include breathable portions, as taught by Torbenson, for the purpose of facilitating cooling for user comfort (Torbenson; para. [0025]; para. [0038]).
With this modification, the modified Brunson device would thus teach the breathable portion beyond the reinforced portion (Brunson first inner portion 40 is beyond the seal 70; Brunson portion 40 was modified to include, on both sides of the mask, Torbenson openings 124, 125 with a mesh-type structure therein) (Brunson, Figs. 8-9, col. 7 lines 1-13; Torbenson, Figs. 1A-B and 6-7, para. [0025], para. [0038]), in which the reinforced portion lies between the inner perimeter and the breathable portion (seal 70 between a left Torbenson breathable portion and a right edge of the Brunson inner perimeter of portion 40; alternatively, the seal 70 is between its own inner perimeter and a Torbenson breathable portion on a Brunson first inner portion 40) (Brunson, Figs. 8-9, col. 7 lines 1-13; Torbenson, Figs. 1A-B and 6-7, para. [0025], para. [0038]), and in which the breathable portion lies between the reinforced portion and the securing mechanism (Torbenson breathable portion on Brunson portion 40 is between the Brunson seal 70 and straps 16, 17, 18) (Brunson, Figs. 8-9, col. 7 lines 1-13; Torbenson, Figs. 1A-B and 6-7, para. [0025], para. [0038]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Mulchi, Schumacher, and Torbenson as applied to claim 1 above, and further in view of Yarahmadi (US 2016/0316831 A1) and Seppala et al. (US 2015/0053206 A1).
Regarding claim 8, the modified Brunson teaches the invention as previously claimed, including wherein the mask shell is configured and arranged with the filter to secure a perimeter inner surface of the filter to the user's face (second portion 42 can be made of pleats to conform to a user’s nose and mouth, and no structure is between the second portion 42 and the face, thus the perimeter of the inner surface of second portion 42 can contact the user’s face) (Brunson; Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13), and with a central area of the outer surface of the filter being uncovered by the mask shell and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (center of second portion 42, both inner and outer surfaces, is not covered by the first inner portion 40 thus being exposed to the ambient environment and allows for air to flow in both directions through it for a user to breathe through their nose and mouth) (Brunson; Figs. 8-9; col. 7, lines 1-13), but does not teach with the mask shell covering a perimeter outer surface of the filter and an elastic material along the an interface between the mask shell material and the filter.
However, Yarahmadi teaches a mask garment with a filter (Yarahmadi; abstract) including the mask shell covering a perimeter outer surface of the filter (filter 133 has an outer surface perimeter under layer 14, while the rest is exposed by the opening 130; this overlap of the outer perimeter allows for the fasteners 132a-132e to hold the filter 133 on the layers 12, 14 and over the user’s face) (Yarahmadi; Figs. 1-3, 5; para. [0015]; para. [0021]; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson device such that the mask shell is covering a perimeter outer surface of the filter, as taught by Yarahmadi, for the purpose of ensuring the filter is sufficiently in place (Yarahmadi; para. [0021]; para. [0046]).
Brunson does teach a material along the an interface between the mask shell material and the filter (seal 70 being made of a material and being between portions 40 and 42) (Brunson; Figs. 8-9; col. 7, lines 1-13), but is silent on the material being elastic. However, Seppala teaches a respirator wherein the filter 30 has a sealing edge 32 made of silicon and thermoplastic elastomer having elastomeric properties (Seppala; Fig. 1; para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson seal 70 to be elastic, as taught by Seppala, for the purpose of providing the seal with a specific material appropriate for facial contact and filter support (Seppala; para. [0018]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Mulchi, Schumacher, and Torbenson as applied to claim 1 above, and further in view of Ribchester (WO 2011/026515 A1).
Regarding claim 9, the modified Brunson teaches the invention as previously claimed, but does not teach further including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction.
However, Ribchester teaches a mask with a filter (Ribchester; Figs. 1a-c; abstract; page 5, lines 30-35) including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (exhalation valve 20 in the filter segment 50; exhalation valves are one-way to limit the passage of inhaled air and allow for easier exhalation through the filter) (Ribchester; Figs. 1a-c; abstract; page 6, lines 1-2; page 12, lines 28-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson filter to include a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction, as taught by Ribchester, for the purpose enabling easier exhalation and helping to reduce exhaust gases in the mouth, thereby enhancing user comfort (Ribchester; page 12, lines 28-35).
Regarding claim 10, the modified Brunson teaches wherein the valve component is secured to the filter and unconnected to the mask shell (Ribchester exhalation valve 20 in the filter segment 50, not any other portion of the mask; Torbenson previously taught the Brunson filter being removable, thus the Ribchester valve on the removed filter would be unconnected to the rest of the mask shell) (Ribchester, Figs. 1a-c, page 6 lines 1-2; Torbenson, Fig. 6, abstract). 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Mulchi and Yarahmadi.
Regarding claim 12, as best understood, Brunson discloses an apparatus (mask) (Figs. 1, 8-9; abstract) comprising: 
a filter (second portion 42 made of breathable filter media) (Figs. 8-9; col. 7, lines 1-13); 
and a mask shell (first inner portion 40 with border 46 and seal 70) (Figs. 8-9; col. 7, lines 1-13) including a first material portion configured and arranged to conform to an outer perimeter of the filter (first inner portion 40/seal 70 made of material conforms around the outer perimeter of the second portion 42) (Figs. 8-9; col. 7, lines 1-13), and having an inner perimeter including a material and defining an opening in the mask shell via which an external surface of the filter is exposed to pass air (first inner portion 40 with seal 70 has an inner periphery, the inner periphery being the inner perimeter of the first inner portion or alternatively the seal 70, to define a space or opening for the second portion 42; second portion 42 is not covered by the first inner portion 40, thus second portion 42 is exposed to the ambient environment and allows for air to flow in both directions through it for a user to breathe through their nose and mouth; first inner portion 40/seal, including its inner perimeter, is made of at least one material) (Figs. 8-9; col. 7, lines 1-13), 
and a second securing portion connected to the first material portion (two ends of strap 17 in Fig. 8 connected to either side of the first inner portion 40, or alternatively two ends of a strap 16 of 18 in Fig. 9 connected to either side of the first inner portion 40; in either case, the straps are connected to the first inner portion 40 with border 46) (Figs. 8-9; col. 6, lines 15-32, 45-49; col. 7, lines 1-13) and configured and arranged with the material of the first material portion and the filter to, secure the filter to the surface with the filter covering a portion of the surface and the inner perimeter of the first material portion extending around part of the covered portion of the surface, by applying a securing force to the filter via the first material portion in a direction toward the surface (strap works in conjunction with the border 46 of first inner portion 40 to ensure a tight fit and helping seal 70 to function to seal the second portion 42 around the user’s nose and mouth by holding the mask tight against the user’s face, the strap utilizing the head to pull the mask on either side of the mask in a direction towards the face; second portion 42 secured to cover the surface of the user’s face around the nose and mouth; inner perimeter of first inner portion 40 around the covered nose and mouth) (Figs. 8-9; col. 6, lines 15-32, 45-49; col. 7, lines 1-13).
Brunson does not teach the mask shell material being an elastic material.
However, Mulchi teaches a mask with a filter (Mulchi; abstract) wherein the mask shell has an elastic material (mask 1 made from material with elastic qualities) (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson mask shell to include an elastic material, as taught by Mulchi, for the purpose of ensuring the mask provides an appropriate seal about the face (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
Brunson does not teach an outer perimeter portion of the filter positioned between the first material portion and a surface.
However, Yarahmadi teaches a mask garment with a filter (Yarahmadi; abstract) including an outer perimeter portion of the filter positioned between the first material portion and a surface (filter 133 has an outer surface perimeter under layer 14, while the rest is exposed by the opening 130; this overlap of the outer perimeter allows for the fasteners 132a-132e to hold the filter 133 on the layers 12, 14 and over the user’s face; outer perimeter of filter 133 is thus between layer 14 and the surface of the user’s face) (Yarahmadi; Figs. 1-3, 5, 8; para. [0015]; para. [0021]; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson device such that an outer perimeter portion of the filter positioned between the first material portion and a surface, as taught by Yarahmadi, for the purpose of ensuring the filter is sufficiently in place (Yarahmadi; para. [0021]; para. [0046]).
Regarding claim 13, the modified Brunson teaches wherein the first material portion is configured and arranged with the second securing portion to conform the filter to a user's face by applying a force that presses the inner perimeter of the mask shell around the user's nose and mouth with the exposed portion of the filter covering the user's nose and mouth and thereby sealing the filter around the user's nose and mouth (first inner portion 40/seal 70 has an inner perimeter around the nose and mouth and forms a tight fit on the user’s face around the nose and mouth about second portion 42; second portion 42 can be made of pleats to conform to a user’s nose and mouth; second portion 42 is not covered by first inner portion 40, and is thus exposed to the ambient air) (Brunson; Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13).
Regarding claim 14, the modified Brunson teaches the second securing portion (two ends of strap 17 in Fig. 8 connected to either side of the first inner portion 40, or alternatively two ends of a strap 16 of 18 in Fig. 9 connected to either side of the first inner portion 40; in either case, the straps are connected to the first inner portion 40 with border 46) (Brunson; Figs. 8-9; col. 6, lines 15-32, 45-49; col. 7, lines 1-13) is configured and arranged to secure an inner surface of the first material portion with an outer surface of the filter (Brunson second portion 42, previously modified by Yarahmadi such that it overlaps underneath the first inner portion 40/seal 70, thus has its outer surface perimeter contacting the inner surface of first inner portion 40) (Brunson, Figs. 8-9, col. 6 lines 15-32 and 45-49, col. 7 lines 1-13; Yarahmadi, Figs. 1-3, 5, and 8, para. [0015], para. [0021], para. [0046]), with an inner surface of the filter being in contact with and secured to a user's face (second portion 42 can be made of pleats to conform to a user’s nose and mouth) (Brunson; Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13) in a secured state in which the securing force secures the filter relative to the mask shell (when the whole device is assembled such that the filter is fastened to the mask shell and the mask is held against the user’s face with the force applied by straps being the secured state) (Brunson, Figs. 8-9, col. 6 lines 15-32 and 45-49, col. 7 lines 1-13; Yarahmadi, Figs. 1-3, 5, and 8, para. [0015], para. [0021], para. [0046]), but does not teach wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state.
However, Yarahmadi further teaches wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state (layer 12 has hook and loop fasteners 132a-e for receiving the filter 133; as such, the filter 133 can be removed from the layers 12, 14 such that the filter and layers are independently movable of one another) (Yarahmadi; Figs. 1-3, 5, 8; para. [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson device such that wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state, as taught by Yarahmadi, for the purpose of allowing the filter to be removed and replaced when needed. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Mulchi and Yarahmadi as applied to claim 12 above, and further in view of Torbenson.
Regarding claim 15, the modified Brunson teaches the invention as previously claimed, including wherein the filter includes a snap fastener (Yarahmadi fasteners 132a-e for filter 133 can be snaps) (Yarahmadi; Figs. 1-2, 5; para. [0002]) and wherein the first material portion includes: a reinforced portion (Brunson first inner portion 40 has a seal 70) (Brunson; Figs. 8-9; col. 7, lines 1-13) having a snap fastener configured to secure the filter to the mask shell by snapping to the snap fastener of the filter, and configured to decouple from the filter via the snap fasteners for replacement thereof (Brunson second portion 42 previously modified by Yarahmadi to have fasteners 132a-e for attaching and detaching the filter to the mask shell, the fasteners can be snaps, and thus the modified Brunson would have corresponding snap portions on both the mask shell and filter; Brunson mask shell includes seal 70, and as the seal 70 is the portion of the mask shell immediately adjacent to the second portion 42 and the Yarahmadi fasteners are similarly immediately adjacent to the filter 133, the Brunson seal 70 would have the snap fasteners for attaching to the second portion 42) (Brunson, Figs. 8-9, col. 7 lines 1-13; Yarahmadi, Figs. 1-2 and 5, para. [0002], para. [0016]), but does not teach a breathable portion configured to facilitate enhanced passage of air relative to the reinforced portion, the reinforced portion being bound by inner perimeter and the breathable portion, the breathable portion being bound by the reinforced portion and the second securing portion.
However, Torbenson teaches a mask-type apparatus (Torbenson; abstract) including a breathable portion configured to facilitate enhanced passage of air (mask shell has openings 124, 125 on either side with a mesh-type structure therein, for aiding air flow and cooling) (Torbenson; Figs. 1A-B, 6-7; para. [0025]; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brunson mask shell first inner portions 40 to include breathable portions configured to facilitate enhanced passage of air, as taught by Torbenson, for the purpose of facilitating cooling for user comfort (Torbenson; para. [0025]; para. [0038]).
With this modification, the modified Brunson device would thus teach the reinforced portion being bound by inner perimeter and the breathable portion (Brunson seal 70 between a left Torbenson breathable portion and a right edge of the Brunson inner perimeter of portion 40; alternatively, the seal 70 is between its own inner perimeter and a Torbenson breathable portion on a Brunson first inner portion 40) (Brunson, Figs. 8-9, col. 7 lines 1-13; Torbenson, Figs. 1A-B and 6-7, para. [0025], para. [0038]), the breathable portion being bound by the reinforced portion and the second securing portion (Torbenson breathable portion on Brunson portion 40 is between the Brunson seal 70 and straps 16, 17, 18) (Brunson, Figs. 8-9, col. 7 lines 1-13; Torbenson, Figs. 1A-B and 6-7, para. [0025], para. [0038]).
Double Patenting
Claims 1-7, 9-10, and 12-14 of this application are patentably indistinct from claims 1, 8, and 15-19 of Application No. 16/712,631, claims 1-10 and 12-14 are patentably indistinct from claim 20 of U.S. Patent No. 11/478,668, and claims 1-10 and 12-14 patentably indistinct  from claim 1 of U.S. Patent No. 10/434,341. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of copending Application No. 16/712,631, hereinafter ‘631, in view of Mulchi and Brunson.
Regarding claim 1, ‘631 discloses an apparatus comprising: 
a filter configured and arranged to filter air while on the user's face (filter in direct contact with the user’s face and filtering air movement) (‘631; claim 1); 
a mask shell having an inner periphery defining a central opening (‘631; claim 1), the mask shell being configured and arranged to: conform to the user's face with the filter between the mask shell and the user's face and held against the user's face (mask shell upper and lower portions secured around the user’s nose and chin; outer surface of filter in contact with inner surface of mask shell and inner surface of filter in direct contact with the user’s face) (‘631; claim 1), with the inner periphery of the mask shell extending around a perimeter region of the filter with a central portion of an outer surface of the filter being exposed via the opening and permitting air to pass between an ambient environment in contact with the filter and the user's nose and mouth via the filter (‘631; claim 1); 
and seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at the perimeter region of the filter (securing mechanism arranged with mask shell to seal the mask shell inner perimeter around the user’s nose and mouth, the filter being in contact with the inner perimeter) (‘631; claim 1); 
and a securing mechanism including first and second opposing portions connected to respective sides of the mask shell (‘631; claim 1), and including first and second couplers respectively coupled to the first and second opposing portions (see claim 15; alternatively claim 16 has first and second couplers are separate, but both connect the securing mechanism to the mask shell and are thus both connected to the opposing strap portions of the securing portion) (‘631; claims 15-16), the securing mechanism being configured and arranged to, with the filter positioned between the mask shell and the user's face, seal the filter around the user's nose and mouth, by utilizing the user's head for applying a securing force to the filter via the respective sides of the mask shell, with the respective sides being positioned on opposing sides of the user's face, in a direction toward the user's face (‘631; claim 1).
Copending application ‘631 does not disclose the mask shell having an elastic material.
However, Mulchi teaches a mask with a filter (Mulchi; abstract) wherein the mask shell has an elastic material (mask 1 made from material with elastic qualities) (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘631 mask shell to include an elastic material, as taught by Mulchi, for the purpose of ensuring the mask provides an appropriate seal about the face (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
Copending application ‘631 does not disclose the filter configured and arranged to conform to a user's face.
However, Brunson teaches a mask (Brunson; abstract) wherein the filter configured and arranged to conform to a user's face (second portion 42 can be made of pleats to conform to a user’s nose and mouth; second portion 42 filters aerosols from the air inhaled) (Brunson; Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘631 filter to be configured and arranged to conform to a user's face, as taught by Brunson, for the purpose of ensuring the mask can expand to cover the nose and mouth of a wearer, provide a desired fit with the face of the wearer, and conform to the specific environment in which the mask is used (Brunson; col. 6, lines 56-67).
Regarding claim 2, the modified ‘631 teaches wherein the second coupler is separate from the first coupler and configured and arranged to move independently of the first coupler, the first and second couplers being configured and arranged to apply the securing force in different directions relative to one another (‘631; claim 15).
Regarding claim 3, the modified ‘631 teaches wherein the second coupler is separate from the first coupler, the first and second couplers connecting the securing mechanism to the mask shell and being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism (‘631; claim 16).
Regarding claim 4, the modified ‘631 teaches wherein the first and second couplers are configured and arranged for attaching and detaching the securing mechanism to the mask shell  (‘631; claim 17).
Regarding claim 5, the modified ‘631 teaches wherein at least one of the first and second couplers includes a first portion connected to the securing mechanism and a second portion connected to the mask shell, the first and second portions being configured and arranged to connect the mask shell to the securing mechanism by detachably engaging with one another  (‘631; claim 18).
Regarding claim 6, the modified ‘631 teaches wherein each of the first and second couplers is configured and arranged to provide respective degrees of freedom that provide forces in different directions that respectively provide different securing forces upon the mask and the user's face  (‘631; claim 19).
Regarding claim 7, the modified ‘631 teaches wherein the mask shell has an open region having a perimeter that, when secured to the user's face, exposes an exterior surface region of the filter that is over the user's nose and mouth, with an interior surface region of the filter in contact with the user's face (‘631; claim 1).
This is a provisional nonstatutory double patenting rejection.
Claims 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/712,631, hereinafter ‘631 in view of Mulchi and Brunson, and further in view of Ribchester. 
Regarding claim 9, the modified ‘631 teaches the invention as previously claimed, but does not teach further including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction.
However, Ribchester teaches a mask with a filter (Ribchester; Figs. 1a-c; abstract; page 5, lines 30-35) including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (exhalation valve 20 in the filter segment 50; exhalation valves are one-way to limit the passage of inhaled air and allow for easier exhalation through the filter) (Ribchester; Figs. 1a-c; abstract; page 6, lines 1-2; page 12, lines 28-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘631 filter to include a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction, as taught by Ribchester, for the purpose enabling easier exhalation and helping to reduce exhaust gases in the mouth, thereby enhancing user comfort (Ribchester; page 12, lines 28-35).
Regarding claim 10, the modified ‘631 teaches wherein the valve component is secured to the filter and unconnected to the mask shell (Ribchester exhalation valve 20 in the filter segment 50, not any other portion of the mask; ‘631 filter uses a snap fastener, therefore the filter can be unsnapped to the mask shell and removed, and thus the Ribchester valve on the removed filter would be unconnected to the rest of the mask shell) (‘631, claim 8; Ribchester, Figs. 1a-c, page 6 lines 1-2).
This is a provisional nonstatutory double patenting rejection.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/712,631, hereinafter ‘631, in view of Mulchi.
Regarding claim 12, as best understood, ‘631 discloses an apparatus comprising: 
a filter (‘631; claim 1); 
and a mask shell including a first material portion configured and arranged to conform to an outer perimeter of the filter (mask shell would have to be made of at least one material; mask shell holds and surrounds the filter) (‘631; claim 1), and having an inner perimeter and defining an opening in the mask shell via which an external surface of the filter is exposed to pass air (‘631; claim 1), 
and a second securing portion connected to the first material portion (‘631; claim 1) and configured and arranged with the first material portion and the filter to, with an outer perimeter portion of the filter positioned between the first material portion and a surface (outer surface of filter in contact with inner surface of mask shell and inner surface of filter in direct contact with the user’s face) (‘631; claim 1), secure the filter to the surface with the filter covering a portion of the surface and the inner perimeter of the first material portion extending around part of the covered portion of the surface (‘631; claim 1), by applying a securing force to the filter via the first material portion in a direction toward the surface (‘631; claim 1).
Copending application ‘631 does not disclose the mask shell having an inner perimeter including an elastic material.
However, Mulchi teaches a mask with a filter (Mulchi; abstract) wherein the mask shell having an inner perimeter has an elastic material (mask 1, which has an inner perimeter around a filter 2, is made from material with elastic qualities) (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘631 mask shell to include an elastic material, as taught by Mulchi, for the purpose of ensuring the mask provides an appropriate seal about the face (Mulchi; Figs. 1, 7; col. 3, lines 60-68).
This is a provisional nonstatutory double patenting rejection.
Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/712,631, hereinafter ‘631 in view of Mulchi, and further in view of Brunson. 
Regarding claim 13, the modified ‘631 teaches the invention as previously claimed, including wherein the first material portion is configured and arranged with the second securing portion to hold the filter to a user's face by applying a force that presses the inner perimeter of the mask shell around the user's nose and mouth with the exposed portion of the filter covering the user's nose and mouth and thereby sealing the filter around the user's nose and mouth (securing mechanism and mask shell seal the inner perimeter around the user’s nose and mouth by utilizing the user’s head for applying a securing force; as the inner perimeter of mask shell is around the exposed central area portion of the filter, sealing the inner perimeter around the nose and mouth similarly seals the filter) (‘631; claim 1).
Copending application ‘631 does not disclose conforming the filter to a user's face.
However, Brunson teaches a mask (Brunson; abstract) including conforming the filter to a user's face (second portion 42 can be made of pleats to conform to a user’s nose and mouth; second portion 42 filters aerosols from the air inhaled) (Brunson; Figs. 8-9; col. 2, lines 25-38; col. 7, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘631 filter to be conforming to a user's face, as taught by Brunson, for the purpose of ensuring the mask can expand to cover the nose and mouth of a wearer, provide a desired fit with the face of the wearer, and conform to the specific environment in which the mask is used (Brunson; col. 6, lines 56-67).
This is a provisional nonstatutory double patenting rejection.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/712,631, hereinafter ‘631 in view of Mulchi, and further in view of Yarahmadi.
Regarding claim 14, the modified ‘631 teaches the invention as previously claimed, including the second securing portion is configured and arranged to secure an inner surface of the first material portion with an outer surface of the filter (securing mechanism seals inner perimeter around the user’s nose and mouth, the filter being inside the inner perimeter and having an inner surface of the filter in contact with the face and an outer surface of the filter in contact with the inner surface of the mask shell) (‘631; claim 1), with an inner surface of the filter being in contact with and secured to a user's face (the filter being inside the inner perimeter and having an inner surface of the filter in contact with the face) (‘631; claim 1), in a secured state in which the securing force secures the filter relative to the mask shell (securing mechanism seals inner perimeter around the user’s nose and mouth, the filter being inside the inner perimeter) (‘631; claim 1), but does not teach wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state.
However, Yarahmadi teaches a mask garment with a filter (Yarahmadi; abstract) wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state (layer 12 has hook and loop fasteners 132a-e for receiving the filter 133; as such, the filter 133 can be removed from the layers 12, 14 such that the filter and layers are independently movable of one another) (Yarahmadi; Figs. 1-3, 5, 8; para. [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘631 device such that wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state, as taught by Yarahmadi, for the purpose of allowing the filter to be removed and replaced when needed. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11/478,668, hereinafter ‘668, in view of Schumacher. 
Regarding claim 1, ‘668 discloses an apparatus comprising: 
a filter configured and arranged to filter air while conformed to the user's face (‘668; claim 14); 
a mask shell having an inner periphery defining a central opening and having an elastic material (‘668; claim 19), the mask shell being configured and arranged to: conform to the user's face with the filter between the mask shell and the user's face and held against the user's face (‘668; claim 19), with the inner periphery of the mask shell extending around a perimeter region of the filter with a central portion of an outer surface of the filter being exposed via the opening and permitting air to pass between an ambient environment in contact with the filter and the user's nose and mouth via the filter (‘668; claim 14); 
and seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at the perimeter region of the filter (‘668; claim 19); 
and a securing mechanism (strap and fastener) (‘668; claim 14) including first and second opposing portions connected to respective sides of the mask shell (strap would have two ends, both of which would be connected to the mask shell) (‘668; claim 14), and including a coupler coupled to the first and second opposing portions (fastener connected to strap, the strap have two ends, so that the fastener is at least indirectly connected to both ends) (‘668; claim 14), the securing mechanism being configured and arranged with the elastic material to, with the filter positioned between the mask shell and the user's face, seal the filter around the user's nose and mouth, by utilizing the user's head for applying a securing force to the filter via the respective sides of the mask shell, with the respective sides being positioned on opposing sides of the user's face, in a direction toward the user's face (‘668; claims 14, 19-20).
U.S. Patent ’668  does not disclose first and second couplers respectively coupled to the first and second opposing portions. 
However, Schumacher teaches an air filtration mask (Schumacher; abstract) including the securing mechanism including first and second couplers respectively coupled to the first and second opposing portions (each end of the strap 364 has a corresponding quick connect latch 376; alternatively, the couplers can be a respective adjustment piece 366 with connection cord 360 on each side of the mask) (Schumacher; Figs. 9-11B; para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘668 device such that the securing mechanism includes first and second couplers respectively coupled to the first and second opposing portions, as taught by Schumacher, for the purpose of allowing the length of the straps or securing portion to be adjusted, as well as for the purpose of making the mask easy to put on or remove and eliminating the need to bring straps over the head of the wearer (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 2, the modified ‘668 teaches wherein the second coupler is separate from the first coupler and configured and arranged to move independently of the first coupler (the corresponding quick connect latches 376 can be disconnected from each other, and thus independently movable relative to each other; alternatively, the respective adjustment pieces 366 with connection cords 360 on each side of the mask are separated by strap 364 and latches 376, and can be moved independently of each other) (Schumacher; Figs. 9-11B; para. [0062]), the first and second couplers being configured and arranged to apply the securing force in different directions relative to one another (the corresponding quick connect latches 376 would have their respective straps 364 apply the pulling force in opposite directions on either side of the head when connected to each other; alternatively, the respective adjustment pieces 366 with connection cords 360 on each side of the mask pull on the mask in different directions) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 3, the modified ‘668 teaches wherein the second coupler is separate from the first coupler (respective adjustment pieces 366 with connection cords 360 on each side of the mask are separated by strap 364 and latches 376, and can be moved independently of each other) (Schumacher; Figs. 9-11B; para. [0062]), the first and second couplers connecting the securing mechanism to the mask shell and being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism (cords 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 4, the modified ‘668 teaches wherein the first and second couplers are configured and arranged for attaching and detaching the securing mechanism to the mask shell (cord 360 could be unlooped or disconnected from the mask, thereby disconnecting the straps 364 from the mask at base strap studs 320A, 320B with a hole 361 and/or strap adjustment piece 366 with an opening 368) (Schumacher; Fig. 9; para. [0062]).
Regarding claim 5, the modified ‘668 teaches wherein at least one of the first and second couplers includes a first portion connected to the securing mechanism (strap adjustment piece 366 connected to strap 364) (Schumacher; Fig. 9) and a second portion connected to the mask shell (cords 360 connect to the mask) (Schumacher; Fig. 9), the first and second portions being configured and arranged to connect the mask shell to the securing mechanism by detachably engaging with one another (cord 360 is looped through strap
adjustment piece 366 opening 368 when connecting the mask to the straps 364; cord 360 could be unlooped or disconnected from the strap adjustment piece 366 with an opening 368)
(Schumacher; Fig. 9; para. [0062)]).
Regarding claim 6, the modified ‘668 teaches wherein each of the first and second couplers is configured and arranged to provide respective degrees of freedom that provide forces in different directions that respectively provide different securing forces upon the mask and the user's face  (cords 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions, thus allowing them to provide different forces upon the mask or user’s face) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 7, the modified ‘668 teaches wherein the mask shell has an open region having a perimeter that, when secured to the user's face, exposes an exterior surface region of the filter that is over the user's nose and mouth, with an interior surface region of the filter in contact with the user's face (mask shell would have material around the inner perimeter defining the opening in which the filter exterior is exposed when the mask is on a user; the filter covers the nose and mouth at the opening; interior surface of filter would be able to contact the user’s face as he filter is conformed to the user’s face) (‘668; claims 14, 19).
Regarding claim 8, the modified‘668 teaches wherein the mask shell is configured and arranged with the filter to secure a perimeter inner surface of the filter to the user's face, with the mask shell covering a perimeter outer surface of the filter and an elastic material along the an interface between the mask shell material and the filter (‘668; claim 19), and with a central area of the outer surface of the filter being uncovered by the mask shell and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (filter is exposed to the air through the mask shell opening, and thus would have a center outer surface exposed) (‘668; claims 14, 19).
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11/478,668, hereinafter ‘668, in view of Schumacher, and further in view of Ribchester. 
Regarding claim 9, the modified ‘668 teaches the invention as previously claimed, but dos not teach further including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction.
However, Ribchester teaches a mask with a filter (Ribchester; Figs. 1a-c; abstract; page 5, lines 30-35) including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (exhalation valve 20 in the filter segment 50; exhalation valves are one-way to limit the passage of inhaled air and allow for easier exhalation through the filter) (Ribchester; Figs. 1a-c; abstract; page 6, lines 1-2; page 12, lines 28-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘668 filter to include a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction, as taught by Ribchester, for the purpose enabling easier exhalation and helping to reduce exhaust gases in the mouth, thereby enhancing user comfort (Ribchester; page 12, lines 28-35).
Regarding claim 10, the modified ‘668 teaches wherein the valve component is secured to the filter and unconnected to the mask shell (Ribchester exhalation valve 20 in the filter segment 50, not any other portion of the mask, thus the modification of ‘668 would similarly only have the valve in the filter, not the mask shell) (‘667, claim 20; Ribchester, Figs. 1a-c, page 6 lines 1-2).
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11/478,668, hereinafter ‘668. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 12, as best understood, ‘668 discloses an apparatus comprising: 
a filter (‘668; claim 14); 
and a mask shell including a first material portion configured and arranged to conform to an outer perimeter of the filter, and having an inner perimeter including an elastic material and defining an opening in the mask shell via which an external surface of the filter is exposed to pass air (‘668; claims 14, 19), 
and a second securing portion connected to the first material portion and configured and arranged with the elastic material of the first material portion and the filter to (‘668; claims 14, 19), with an outer perimeter portion of the filter positioned between the first material portion and a surface (filter is between mask shell and user’s face at the opening, and thus would have at least some part of an outer perimeter portion between the mask shell and face) (‘668; claim 14), secure the filter to the surface with the filter covering a portion of the surface and the inner perimeter of the first material portion extending around part of the covered portion of the surface (mask shell defining the opening, the opening through which the filter is exposed as it covers the nose and mouth) (‘668; claims 14, 19), by applying a securing force to the filter via the first material portion in a direction toward the surface (‘668; claims 14, 19).
Regarding claim 13, the modified ‘668 teaches wherein the first material portion is configured and arranged with the second securing portion to conform the filter to a user's face by applying a force that presses the inner perimeter of the mask shell around the user's nose and mouth with the exposed portion of the filter covering the user's nose and mouth and thereby sealing the filter around the user's nose and mouth (‘668; claim 19).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11/478,668, hereinafter ‘668, in view of Yarahmadi.
Regarding claim 14, the modified ‘668 teaches the invention as previously claimed, including the second securing portion is configured and arranged to secure an inner surface of the first material portion with an outer surface of the filter (strap arranged with mask shell and filter to secure the mask on the user’s face; filter between shell and face) (‘668; claim 14), with an inner surface of the filter being in contact with and secured to a user's face (filter conforming the face, thus contacting it) (‘668; claim 19), in a secured state in which the securing force secures the filter relative to the mask shell (strap arranged with mask shell and filter to secure the mask on the user’s face) (‘668; claim 14), but does not teach wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state.
However, Yarahmadi teaches a mask garment with a filter (Yarahmadi; abstract) wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state (layer 12 has hook and loop fasteners 132a-e for receiving the filter 133; as such, the filter 133 can be removed from the layers 12, 14 such that the filter and layers are independently movable of one another) (Yarahmadi; Figs. 1-3, 5, 8; para. [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘668 device such that wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state, as taught by Yarahmadi, for the purpose of allowing the filter to be removed and replaced when needed. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/434,341, hereinafter ‘341, in view of Schumacher. 
Regarding claim 1, ‘341 discloses an apparatus comprising: 
a filter configured and arranged to conform to a user's face and to filter air while conformed to the user's face (‘341; claim 1); 
a mask shell having an inner periphery defining a central opening and having an elastic material (the elastic material being the elastic cord) (‘341; claim 1), the mask shell being configured and arranged to: conform to the user's face with the filter between the mask shell and the user's face and held against the user's face (at least a portion of the filter between the user’s face and the first material portion of the mask shell) (‘341; claim 1), with the inner periphery of the mask shell extending around a perimeter region of the filter with a central portion of an outer surface of the filter being exposed via the opening and permitting air to pass between an ambient environment in contact with the filter and the user's nose and mouth via the filter (‘341; claim 1); 
and seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at the perimeter region of the filter (securing portion applies securing force to seal filter along the path of the inner surface of the flared shape) (‘341; claim 1); 
and a securing mechanism including first and second opposing portions connected to respective sides of the mask shell (securing portion would have two ends, both of which would be connected to the mask shell at least indirectly) (‘341; claim 1), and including first and second couplers respectively coupled to the first and second opposing portions, the securing mechanism being configured and arranged with the elastic material to, with the filter positioned between the mask shell and the user's face, seal the filter around the user's nose and mouth, by utilizing the user's head for applying a securing force to the filter via the respective sides of the mask shell, with the respective sides being positioned on opposing sides of the user's face, in a direction toward the user's face (securing portion applies securing force via the first material of the mask shell, the first material having the elastic cord, in a direction towards the user’s face to seal the filer around the user’s nose and mouth) (‘341; claim 1).
U.S. Patent ’341 does not disclose first and second couplers respectively coupled to the first and second opposing portions. 
However, Schumacher teaches an air filtration mask (Schumacher; abstract) including the securing mechanism including first and second couplers respectively coupled to the first and second opposing portions (each end of the strap 364 has a corresponding quick connect latch 376; alternatively, the couplers can be a respective adjustment piece 366 with connection cord 360 on each side of the mask) (Schumacher; Figs. 9-11B; para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘341 device such that the securing mechanism includes first and second couplers respectively coupled to the first and second opposing portions, as taught by Schumacher, for the purpose of allowing the length of the straps or securing portion to be adjusted, as well as for the purpose of making the mask easy to put on or remove and eliminating the need to bring straps over the head of the wearer (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 2, the modified ‘341 teaches wherein the second coupler is separate from the first coupler and configured and arranged to move independently of the first coupler (the corresponding quick connect latches 376 can be disconnected from each other, and thus independently movable relative to each other; alternatively, the respective adjustment pieces 366 with connection cords 360 on each side of the mask are separated by strap 364 and latches 376, and can be moved independently of each other) (Schumacher; Figs. 9-11B; para. [0062]), the first and second couplers being configured and arranged to apply the securing force in different directions relative to one another (the corresponding quick connect latches 376 would have their respective straps 364 apply the pulling force in opposite directions on either side of the head when connected to each other; alternatively, the respective adjustment pieces 366 with connection cords 360 on each side of the mask pull on the mask in different directions) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 3, the modified ‘341 teaches wherein the second coupler is separate from the first coupler (respective adjustment pieces 366 with connection cords 360 on each side of the mask are separated by strap 364 and latches 376, and can be moved independently of each other) (Schumacher; Figs. 9-11B; para. [0062]), the first and second couplers connecting the securing mechanism to the mask shell and being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism (cords 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 4, the modified ‘341 teaches wherein the first and second couplers are configured and arranged for attaching and detaching the securing mechanism to the mask shell (cord 360 could be unlooped or disconnected from the mask, thereby disconnecting the straps 364 from the mask at base strap studs 320A, 320B with a hole 361 and/or strap adjustment piece 366 with an opening 368) (Schumacher; Fig. 9; para. [0062]).
Regarding claim 5, the modified ‘341 teaches wherein at least one of the first and second couplers includes a first portion connected to the securing mechanism  (strap adjustment piece 366 connected to strap 364) (Schumacher; Fig. 9) and a second portion connected to the mask shell (cords 360 connect to the mask) (Schumacher; Fig. 9), the first and second portions being configured and arranged to connect the mask shell to the securing mechanism by detachably engaging with one another (cord 360 is looped through strap
adjustment piece 366 opening 368 when connecting the mask to the straps 364; cord 360 could be unlooped or disconnected from the strap adjustment piece 366 with an opening 368)
(Schumacher; Fig. 9; para. [0062)]).
Regarding claim 6, the modified ‘341 teaches wherein each of the first and second couplers is configured and arranged to provide respective degrees of freedom that provide forces in different directions that respectively provide different securing forces upon the mask and the user's face (cords 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions, thus allowing them to provide different forces upon the mask or user’s face) (Schumacher; Figs. 9-11B; para. [0062]).
Regarding claim 7, the modified ‘341 teaches wherein the mask shell has an open region having a perimeter that, when secured to the user's face, exposes an exterior surface region of the filter that is over the user's nose and mouth, with an interior surface region of the filter in contact with the user's face (filter exposed via central opening with a perimeter; the filter conforms with the user and is between the face and the mask shell, and thus would have an interior surface contacting the user, and the filter is covering the nose and mouth) (‘341; claim 1).
Regarding claim 8, the modified ‘341 teaches wherein the mask shell is configured and arranged with the filter to secure a perimeter inner surface of the filter to the user's face (path of an inner surface of the filter’s flared shape in contact with the face) (‘341; claim 1), with the mask shell covering a perimeter outer surface of the filter (first material inner periphery has an inner surface that engages with a filter outer surface) (‘341; claim 1) and an elastic material along the an interface between the mask shell material and the filter (elastic cord encircling central opening) (‘341; claim 1), and with a central area of the outer surface of the filter being uncovered by the mask shell and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (central portion of filter exposed to the air via central opening, air thus being able to pass through the filter from an outer surface to an inner surface) (‘341; claim 1).
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/434,341, hereinafter ‘341, hereinafter ‘668, in view of Schumacher, and further in view of Ribchester. 
Regarding claim 9, the modified ‘341 teaches the invention as previously claimed, but dos not teach further including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction.
However, Ribchester teaches a mask with a filter (Ribchester; Figs. 1a-c; abstract; page 5, lines 30-35) including a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (exhalation valve 20 in the filter segment 50; exhalation valves are one-way to limit the passage of inhaled air and allow for easier exhalation through the filter) (Ribchester; Figs. 1a-c; abstract; page 6, lines 1-2; page 12, lines 28-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘341 filter to include a valve component configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction, as taught by Ribchester, for the purpose enabling easier exhalation and helping to reduce exhaust gases in the mouth, thereby enhancing user comfort (Ribchester; page 12, lines 28-35).
Regarding claim 10, the modified ‘341 teaches wherein the valve component is secured to the filter and unconnected to the mask shell (Ribchester exhalation valve 20 in the filter segment 50, not any other portion of the mask, thus the modification of ‘341 would similarly only have the valve in the filter, not the mask shell) (‘341, claim 1; Ribchester, Figs. 1a-c, page 6 lines 1-2).
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/434,341, hereinafter ‘341. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 12, as best understood, ‘341 discloses an apparatus comprising: 
a filter (‘341; claim 1); 
and a mask shell including a first material portion configured and arranged to conform to an outer perimeter of the filter (first material portion conforms to flared shape of the filter, the flared shape along an outer periphery) (‘341; claim 1), and having an inner perimeter including an elastic material (elastic cord encircling the central opening) (‘341; claim 1) and defining an opening in the mask shell via which an external surface of the filter is exposed to pass air (filter exposed via central opening) (‘341; claim 1), 
and a second securing portion connected to the first material portion (‘341; claim 1) and configured and arranged with the elastic material of the first material portion and the filter to, with an outer perimeter portion of the filter positioned between the first material portion and a surface, secure the filter to the surface (securing portion configured and arranged with the first material portion, which has the elastic cord, and the filter to secure the filter to the user’s face; outer periphery of filter engaged with the inner surface of the first material portion; filter contacting user’s face) (‘341; claim 1) with the filter covering a portion of the surface (filter covers the nose and mouth) (‘341; claim 1) and the inner perimeter of the first material portion extending around part of the covered portion of the surface (central opening would have a perimeter, filter is exposed via the central opening and sealed around the nose and mouth, thus the central opening perimeter would also be around the nose and mouth covered by the filter) (‘341; claim 1), by applying a securing force to the filter via the first material portion in a direction toward the surface (securing force applied in the direction of the user’s face) (‘341; claim 1).
Regarding claim 13, the modified ‘341 teaches wherein the first material portion is configured and arranged with the second securing portion to conform the filter to a user's face by applying a force that presses the inner perimeter of the mask shell around the user's nose and mouth with the exposed portion of the filter covering the user's nose and mouth and thereby sealing the filter around the user's nose and mouth (filter flared shape conforms with the user’s face; securing portion applies securing force to seal filter around the nose and mouth via the first material portion defining the central opening with a perimeter through which the filter is exposed) (‘341; claim 1).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/434,341, hereinafter ‘341, in view of Yarahmadi. 
Regarding claim 14, the modified ‘341 teaches the invention as previously claimed, including; and the second securing portion is configured and arranged to secure an inner surface of the first material portion with an outer surface of the filter, with an inner surface of the filter being in contact with and secured to a user's face, in a secured state in which the securing force secures the filter relative to the mask shell (the secured state being when the mask is worn by the user and the securing portion is applying the securing force such that an inner surface of the first material portion engages with the outer surface of the filter; the filter flanged shape contacting the user, thus having an inner surface contacting the user) (‘341; claim 1), but does not teach wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state.
However, Yarahmadi teaches a mask garment with a filter (Yarahmadi; abstract) wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state (layer 12 has hook and loop fasteners 132a-e for receiving the filter 133; as such, the filter 133 can be removed from the layers 12, 14 such that the filter and layers are independently movable of one another) (Yarahmadi; Figs. 1-3, 5, 8; para. [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘341 device such that wherein the filter and mask shell are configured and arranged to move independently of one another in an unsecured state, as taught by Yarahmadi, for the purpose of allowing the filter to be removed and replaced when needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0320849 A1 by Biedermann is considered to be relevant as it discloses a face mask having a mask shell having a filter inside an inner perimeter, where the filter is between the mask shell and a user’s face.
US 7,077,139 B2 by Amante et al. is considered to be relevant as it discloses a face mask having a mask shell with an inner perimeter for a filter.
US 4,520,509 by Ward is considered to be relevant as it discloses a face mask having a mask shell with an inner perimeter for a filter to be secured to the inside of the mask shell with hook and loop fasteners.
US 2011/0180078 A1 by McKinley is considered to be relevant as it discloses a facemask with securing portions having first and second couplers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785